DISMISS; and Opinion Filed March 17, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00336-CV

                           IN RE JAY SANDON COOPER, Relator

                 Original Proceeding from the 416th Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 416-00043-2014

                             MEMORANDUM OPINION
                          Before Justices FitzGerald, Francis, and Lewis
                                   Opinion by Justice Francis
       Before the Court is relator's petition for writ of mandamus naming the district clerk as

respondent. The facts and issues are well known to the parties, so we need not recount them

herein. This Court does not have mandamus jurisdiction over the district clerk. See TEX. GOVT

CODE ANN. 22.221 (West 2010); In re Chumbley, No. 05-13-00881-CV, 2013 WL 3718070, at

*1 (Tex. App.—Dallas July 12, 2013, orig. proceeding) (mem. op). Accordingly, we DISMISS

relator's petition for writ of mandamus for want of jurisdiction.




                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE

140336F.P05